Case 1:15-cv-02042-JHR-AMD Document 149 Filed 08/29/19 Page 1 of 1 PageID: 4317
                                                                             JOSHUA R. ELIAS
                                                                             Director

                                                                             Gibbons P.C.
                                                                             One Gateway Center
                                                                             Newark, New Jersey 07102-5310
                                                                             Direct: (973) 596-4517 Fax: (973) 639-6351
                                                                             jelias@gibbonslaw.com




                                                   August 29, 2019

 VIA ECF

 William T. Walsh, Clerk
 United States District Court
 Mitchell H. Cohen Bldg. & U.S. Courthouse
 4th & Cooper Streets
 Camden, New Jersey 08101

            Re:        Plantation Bay, LLC v. Stewart Title Guaranty Company
                       No. 15-cv-2042 (JHR)(AMD)

 Dear Mr. Walsh:

        This firm represents Defendant Stewart Title Guaranty Company (“STGC”) in the above-
 referenced matter. In accordance with Local Civil Rule 7.1(d)(5), STGC hereby requests an
 automatic adjournment of the motion day for Plaintiff Plantation Bay’s First Motion for Partial
 Summary Judgment (ECF No. 148), which is currently noticed for September 16, 2019. That
 motion day has not previously been extended or adjourned.
        With the adjournment, the new motion day is October 7, 2019, which is the next available
 motion day following the originally noticed date. STGC’s opposition will now be due on
 September 23, 2019, and Plaintiff’s reply, if any, will be due on September 30, 2019.


                                                   Respectfully submitted,

                                                   Very truly yours,
                                                   s/ Joshua R. Elias
                                                   Joshua R. Elias

  cc:         All counsel of record (via ECF)




 Newark New York Trenton Philadelphia Wilmington                                 gibbonslaw.com
